Citation Nr: 0610423	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1961 to April 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Roanoke, Virginia, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's active duty service from April 1961 to April 
1964 did not include a tour in the Republic of Vietnam.


CONCLUSION OF LAW

The veteran's claim for nonservice-connected disability 
pension lacks legal merit.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.2, 3.3 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) also 
held in Pelegrini II that VCAA notice, as required by 38 
U.S.C.A. § 5103(a) (West 2002), to the extent possible, must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  See, too, Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006) (further discussing 
this timing requirement and the resulting prejudicial effect 
it has if not satisfied).

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that upon receipt of an application for benefits, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that an effective date for 
the award of benefits will be assigned if the claim is 
granted.  Id.

In this particular case at hand, the RO sent the veteran a 
VCAA letter in September 2002.  But irrespective of that, the 
VCAA does not apply to cases, as here, where the law is 
entirely dispositive of the claim.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  
So there need not be any further discussion of whether there 
has been compliance with this law.

Analysis

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected 
pension is a benefit payable by VA to a veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that a veteran must have served in the active 
military, naval, or air service for 90 days or more during a 
recognized period of war.  38 C.F.R. § 3.3(a)(3) (2005).  The 
Vietnam era is a recognized period of war, and encompasses 
the period from February 28, 1961 to May 7, 1975 if the 
veteran served in the Republic of Vietnam during that period; 
and the period from August 5, 1964 to May 7, 1975 in all 
other cases.  38 C.F.R. § 3.2(f) (2005).

The veteran indicated, and his Department of Defense Form 214 
(DD Form 214) confirms, that he served from April 19, 1961 to 
April 3, 1964.  Although he argues that he served on active 
duty during the Vietnam War era, he does not allege, and the 
evidence does not show, that he was actually in Vietnam 
during active service.  In order for his dates of active 
service to correspond to a period of war, his active service 
would have to include service in the Republic of Vietnam.  
This has not been shown.  Rather, his active service ended in 
April 1964, prior to the August 5, 1964 commencement date of 
the Vietnam wartime era for veteran's who did not serve in 
the Republic of Vietnam.  Since he did not serve in Vietnam 
during his active service, his dates of active duty service 
do not correspond to any recognized period of war as defined 
by 38 C.F.R. § 3.2.  He also contends that he is eligible for 
pension benefits on the basis of his disability and income, 
but the requirement of wartime service is a prerequisite to 
any consideration for nonservice-connected pension.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since the record shows the 
veteran's active service occurred entirely outside of any 
recognized period of war, nor does he contend that he 
actually served in Vietnam, there is no basis for his claim 
of entitlement to VA nonservice-connected pension benefits.  
His claim therefore must be denied as legally insufficient.  
See id.


ORDER

The claim for nonservice-connected disability pension is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


